Citation Nr: 1503301	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-16 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a left hip disorder, to include the left lower extremity.

4. Entitlement to service connection for a right hip disorder, to include the right lower extremity.

5. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida. 

In October 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that while the Veteran has generally claimed entitlement to service connection for right and left hip disorders, at times he has used the terms "hips" and "legs" interchangeably.  Therefore, as indicated above, the Board has characterized those issues to include consideration of the left and right lower extremities.  For brevity, however, the Board will refer to those issues as left and right hip disorders.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1. There is no competent medical evidence showing that the Veteran's current left shoulder disorder is related to military service and left shoulder arthritis was not compensably disabling within one year after separation from service.

2. There is no competent medical evidence showing that any claimed right shoulder disorder is related to military service and right shoulder arthritis was not compensably disabling within one year after separation from service.

3. There is no competent medical evidence showing that the Veteran's left hip disorder is related to military service and left hip arthritis was not compensably disabling within one year after separation from service.

4. There is no competent medical evidence showing that the Veteran's right hip disorder is related to military service and right hip arthritis was not compensably disabling within one year after separation from service.

5. There is no competent medical evidence showing that the Veteran's current low back disorder is related to military service and lumbar arthritis was not compensably disabling within one year after separation from service.


CONCLUSIONS OF LAW

1. A left shoulder disorder was not incurred or aggravated in service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. A right shoulder disorder was not incurred or aggravated in service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

3. A left hip disorder was not incurred or aggravated in service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

4. A right hip disorder was not incurred or aggravated in service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

5. A low back disorder was not incurred or aggravated in service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In August 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in May 2012 and March 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In February 2010 and May 2012 VA examinations for the left shoulder, left hip and low back were obtained which, for the reasons discussed below, the Board finds adequate.  While the RO attempted to obtain an opinion regarding the etiology of a right shoulder disorder at the February 2010 VA examination, the Veteran denied experiencing any right shoulder problems at the examination and specifically stated that he did not intend to pursue entitlement to service connection for a right shoulder disorder.  Moreover, service treatment records did not show any evidence of a right shoulder injury.  Thus, no opinion was warranted.  38 C.F.R. § 3.159(c)(4)(i).  As the service treatment records were also negative for evidence of an in-service right hip injury, no opinion was warranted as to that claim either.  Id.

While the Veteran reported at the October 2014 hearing that he sought private treatment for his claimed disabilities soon after leaving service, he also stated that that doctor was now deceased and confirmed that all the evidence relating to the accident was already in the service treatment records.  He further noted that no doctor had ever told him that his disorders were related to service and that he currently does not receive treatment for them.  To the extent there may be outstanding treatment records, given the Veteran's statements, the Board concludes that they would be redundant or irrelevant of the evidence of record.

At the August 2014 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2014).

Legal Principles and Analysis

The Veteran contends that all the claimed disorders resulted from a motor vehicle accident he suffered in September 1964, while in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I. Left and Right Shoulders

At a September 1962 entrance examination, the Veteran denied a history of problems relating to his shoulders and the examiner noted normal upper extremities. A September 1964 service treatment record confirms the reported motor vehicle accident and reveals a left shoulder laceration.  An October 1964 service treatment record shows that the motor vehicle accident also resulted in an injury to the right infra-scapula muscle (latissimus dorsi).  The same month, the Veteran was put on a one-week profile for his left shoulder, which prevented him from heavy lifting, jumping or wearing a harness.  An April 1965 service treatment record shows a notation of a left shoulder separation but an x-ray from the same month noted that there was no indication of a shoulder joint separation.  At an October 1965 separation examination, the Veteran denied problems with his shoulders and the examiner noted normal upper extremities.

At a February 2010 VA shoulder examination, the Veteran complained of left shoulder pain and was diagnosed with left shoulder strain.  After reviewing the claims file, the examiner noted that although service treatment records revealed a left shoulder abrasion resulting from a motor vehicle accident, at the October 1965 separation examination, the Veteran did not complain of shoulder problems and the examiner there noted normal upper extremities.  The examiner further noted that although the April 1965 service treatment record noted an acromioclavicular injury with partial separation demonstrated on the x-ray, the April 1965 x-ray report did not in fact shows that he had an acromioclavicular separation; rather, it noted that weight bearing views of both shoulders showed no significant difference in the width of the acromioclavicular joints to indicate an acromioclavicular separation.  The examiner further noted that although the Veteran claimed he had sought treatment for his left shoulder in the early 1970s, there were no records of such treatment and the claims file was otherwise negative for shoulder treatment.  Thus, the examiner opined, it was less likely than not that the in-service injury was related to any current left shoulder complaint.  As to the right shoulder, the examiner indicated that at the time of the examination, the Veteran reported that he did not want to claim entitlement to service connection for the right shoulder because he was not experiencing problems with it.

In a May 2012 statement, the Veteran's brother wrote that he witnessed the appellant complain of shoulder pain after leaving the military.  In a May 2012 statement, the Veteran's son attested to the appellant's inability to throw a ball or play basketball due to pain.

At the October 2014 hearing, the Veteran alleged that he delayed filing a claim for service connection only because he did not know he could do so until recently but admitted that no doctor had ever told him that any shoulder disorder was related to service and that he currently does not see a doctor for any shoulder disorder.

In light of the foregoing, the Board finds that a preponderance of the evidence weighs against finding that any current shoulder disorder is related to service.  No right shoulder injury was documented in the service treatment records and, while an in-service left shoulder laceration was noted, at the separation examination, the appellant denied shoulder problems and the examiner noted normal upper extremities.

Significantly, nearly 45 years passed between the Veteran's 1965 separation from service and his 2009 claim for compensation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran insists that he did not know that he could file a claim for service connection until recently, of particular note is the Veteran's statement at the February 2010 VA examination that he did not wish to claim entitlement to service connection for the right shoulder because he was not experiencing problems with it.  Such an admission severely undercuts the Veteran's credibility as to the claim for a right shoulder disability.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran's statements at the hearing that no doctor had ever told him that any shoulder disorder was related to service and that he does not currently receive treatment for his shoulders further undermines his credibility as to both shoulders.  While the Veteran's brother and son are competent to report witnessing the appellant with shoulder problems, to the extent those statements retain any probative value, they are outweighed by contrary evidence.

Moreover, regarding the left shoulder, as the VA examiner thoroughly reviewed the claims file, examined the Veteran and provided a well-supported opinion consistent with the evidence of record, the Board affords it significant probative value.  While Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) holds that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," that holding applies to the Board but does not apply to the medical examiner.  As such, the Board finds that any reliance in the examiner's opinion on a lack of medical evidence was appropriate.  To the extent the Veteran asserts a nexus to service, his opinion carries comparatively little weight.  While he is competent to report symptoms relating to his shoulders, ascertaining the etiology of a medical disorder is a complex question outside the scope of his lay competence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

There is no evidence showing that left or right shoulder arthritis onset within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Moreover, the evidence discussed above weighs against any assertion of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

II. Left and Right Hips

At the September 1962 entrance examination, the Veteran denied a history of leg or hip problems and the examiner noted normal lower extremities.  While the September 1964 service treatment record shows a left ilium bruise in connection with the motor vehicle accident, at the October 1965 separation examination, the Veteran again denied a history of medical problems associated with his legs or hips and the examiner noted normal lower extremities.

A November 2005 private treatment record shows that the Veteran received physical therapy to address lower extremity muscle strength deficits resulting from a recent stroke.

A March 2008 private x-ray of the bilateral hips shows an impression of minimal arthritic changes with no acute abnormality.

At the February 2010 VA hip examination, the examiner diagnosed the Veteran with bilateral hip arthritis.  As to the left hip, the examiner noted that while there was a notation of a left ilium bruise following the motor vehicle accident, service treatment records were negative for left hip joint pain.  Moreover, at the October 1965 separation examination, the Veteran did not complain of hip problems and normal lower extremities were noted.  The examiner opined that because there was no evidence of a left hip injury while in service, the separation examination was negative, and there was no documentation of a left hip disability until 2008, it was less likely than not that the left hip arthritis was related to service.  As noted above, the RO did not request an opinion regarding the right hip.

In the May 2012 statement, the Veteran's brother wrote that he witnessed the appellant with leg problems following service.  In the May 2012 statement, the Veteran's son attested to the appellant's constant leg pain.  

At the October 2014 hearing, the Veteran claimed that he delayed filing for service connection only because he did not know he could do so until recently.  He also admitted that no doctor had ever told him that any hip disorder was related to service and that he currently does not see a doctor for any hip disorder.

In light of the foregoing, the Board finds that a preponderance of the evidence weighs against finding that any current hip disorder is related to service.  Only a left ilium bruise was documented in the service treatment records and at the separation examination the appellant denied hip or leg problems and the examiner noted normal lower extremities.

As above, the nearly 45 years between the Veteran's separation from service and his claim for compensation weigh significantly against his claim, as does his statement that no doctor had opined that a hip or leg disorder was related to service.  Maxson, 230 F.3d at 1333.  Again, to the extent statements by his brother or son carry any probative value, they are significantly outweighed by contrary evidence.

Moreover, regarding the left hip, as the VA examiner thoroughly reviewed the claims file, examined the Veteran and provided a well-supported opinion consistent with the evidence of record, the Board affords it significant probative value.  Any reliance by the examiner on a lack of contemporaneous medical evidence was thus appropriate.  See Buchanan, 451 F.3d at 1337.  To the extent the Veteran asserts a nexus to service, his opinion carries comparatively little weight.  While he is competent to report symptoms relating to his legs and hips, ascertaining the etiology of a medical disorder is a complex question outside the scope of his lay competence.  Jandreau, 492 F.3d at 1377.

There is no evidence showing that hip or leg arthritis in either leg was compensably disabling within one year of separation from service and the lengthy gap between service and any evidence of hip or leg problems undermines a claim of a continuity of symptomatology since service.  38 U.S.C.A. §§ 1112, 1113; Walker, 708 F.3d at 1338-40.




III. Low Back

At the September 1962 entrance examination, the Veteran denied a history of back problems and the examiner noted a normal spine.  Although an April 1965 service treatment record notes a thoracolumbar back strain, at the October 1965 separation examination, the Veteran again denied a history of medical problems associated with his back and the examiner noted a normal spine.

A March 2008 private x-ray of the lumbar spine reveals an impression of minimal degenerative changes.

In May 2012, a VA examiner diagnosed the Veteran with lumbar degenerative disc disease and opined that it was less likely than not that his current low back disorder was related to the in-service motor vehicle accident because, although he was treated for a minor back strain in service, it had resolved given that his separation examination was negative for back problems and there was no evidence of a back problem until about 35 years later.

In the May 2012 statement, the Veteran's brother wrote that he witnessed the appellant with back problems following service.  In the May 2012 statement, the Veteran's son attested to the appellant's constant back pain.

At the October 2014 hearing, the Veteran alleged that he delayed filing a claim for service connection only because he did not know he could do so until recently.  He further noted that no doctor had ever told him that his back disorder was related to service and that he currently does not see a doctor for his back disorder.

In light of the foregoing, the Board finds that a preponderance of the evidence weighs against finding that the current low back disorder is related to service.  While an April 1965 service treatment record noted a thoracolumbar back strain, at the separation examination, the appellant denied back problems and the examiner noted a normal spine.

As the VA examiner thoroughly reviewed the claims file, examined the Veteran and provided a well-supported opinion consistent with the evidence of record, the Board affords it significant probative value.  Any reliance by the examiner on a lack of contemporaneous medical evidence was appropriate.  See Buchanan, 451 F.3d at 1337.  To the extent the Veteran asserts a nexus to service, his opinion carries comparatively little weight.  While he is competent to report symptoms relating to his back, ascertaining the etiology of a medical disorder is a complex question outside the scope of his lay competence.  Jandreau, 492 F.3d at 1377.

As above, the nearly 45 years between the Veteran's separation from service and his claim for compensation weigh significantly against his claim, as does his statement that no doctor had opined that a back disorder was related to service.  Maxson, 230 F.3d at 1333.  To the extent statements by his brother or son carry any probative value, they are significantly outweighed by the contrary evidence discussed above.

There is no evidence showing that lumbar arthritis was compensably disabling within one year of separation from service and the lengthy gap between service and evidence of current back problems undermines any claim of a continuity of symptomatology since service.  38 U.S.C.A. §§ 1112, 1113; Walker, 708 F.3d at 1338-40.

Therefore the claims are denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left hip disorder, to include the left lower extremity is denied.

Entitlement to service connection for a right hip disorder, to include the right lower extremity is denied.

Entitlement to service connection for a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


